351 F.2d 43
Bonn Kraus GINSBURG and John Paul Ginsburg, Minors, by Their Guardian ad Litem, Betty K. Ginsburgv.Paul GINSBURG.The Union National Bank of Pittsburgh and Cora Williams Murdoch, Co-Guardians of the Estate of Cora Hubbard Williams, and Cora Hubbard Williams, Individually, Garnishees,Cora Hubbard Williams, Garnishee, and Paul Ginsburg, Appellants.
No. 15103.
United States Court of Appeals Third Circuit.
Argued May 17, 1965.
Decided September 29, 1965.
Rehearing Denied October 20, 1965.

Paul Ginsburg, Pittsburgh, Pa., for appellants.
No appearance for appellee.
Before BIGGS, Chief Judge, and STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case and the brief filed herein by Paul Ginsburg, Esquire, as defendant-appellant and find that no error has been committed by the court below. Consequently, the orders of August 14, 1964, appealed from, will be affirmed.